Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 9/21/2021.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1, 5, 7, 10-12 and 19 are pending and are presented for examination.  
In view of amendments, the Examiner withdraws the rejection mailed on 6/21/2021.  The applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 10-111 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over CHIEN et al (US 20160363125 A1, IDS) in view of Lee et al (US 6911755 B2).  
As for claim 1, CHIEN discloses a motor, being an outer rotor motor and comprising:
a stator (10) comprising a magnetic core (11), a plurality of windings (12), and at least one shielding member (30, 90) covering one of opposite ends of the magnetic core for electromagnetic shielding of the windings, 
the magnetic core comprising a yoke portion (inner ring portion) and a plurality of teeth (where coils 12 wound) extending from the yoke portion, the windings being correspondingly wound on the teeth (Figs. 4, 6; refer markup); and
a rotor (20) rotatably surrounding the stator, the rotor and said at least one shielding member cooperatively bounding a shielding space to enclose the magnetic core and the windings;
wherein the stator further comprises a hollow columnar hub (structure at center) axially extending through and fixed to a center of the magnetic core (Figs. 3-4, 6); 
wherein said at least one shielding member comprises two shielding members (30, 90) respectively fixed to the opposite ends of the magnetic core; 
wherein the two shielding members are connected to each other with at least one first fastener (101); 

CHIEN does not clearly show york portion of stator core and a hollow columnar hub portion.  However, ordinary skills in the art would recognize from Fig. 5 of CHIEN york portion of stator core and a hollow columnar hub portion in light of known in the art.  There are many references in the art. Refer PTO-86.  Lee, as an example, clearly show (e.g., Fig. 3) stator core 70 having teeth (where coil 71 wound), york (inner ring) and mounting hole 73.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for stator core mounting by the fastener holes.  

    PNG
    media_image1.png
    474
    505
    media_image1.png
    Greyscale

As for claim 7, CHIEN discloses the motor of claim 1, wherein said at least one shielding member (30, 90) defines a plurality of venting holes (31, 91) exposing the windings for heat dissipation [0030]. 

As for claim 19, CHIEN discloses the motor of claim 1, wherein said at least one shielding member is grounded for better electromagnetic shielding effect [0007, 0008, 0026, 0027, 0029].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over CHIEN and Lee, and in further view of Wada et al (US 20100225182 A1).  
As for claim 5, CHIEN discloses the motor of claim 1, wherein said at least one first fastener “comprises two first fasteners” (consider two among 101, refer applicant’s disclosure), but failed to teach the stator further comprises a gasket mounted between the two first fasteners, and electrically coupled to the two first fasteners.
Wada discloses a shielding method, wherein stator further comprises a gasket (31) mounted between the two first fasteners (47 at 31a, 33a), and electrically coupled to the two first fasteners (as being a metal).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for improved support.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over CHIEN and Lee, and in further view of Severien et al (US 6429559 B1).  
.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834